DETAILED ACTION
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 13-20, drawn to a substrate processing system, classified in H01L 21/67098.
II. Claims 7-12, drawn to a method, classified in H01L 21/67757.
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the apparatus can execute another method such as supplying a cleaning gas to the reactor chamber to deterge its interior without a substrate present.
During a telephone conversation with Nathan Greene on September 7, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 13-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 18, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Both claims 5 and 18 codify a “bottom heater attached to a bottom of the wall.” It is unclear, though, how the claimed bottom heater (346) relates to the reactor door (338). As shown by Figure 3A, the reactor door appears as the structure directly underneath the cassette (324). However, in Figure 3B, the bottom heater (346) appears as the structure directly underneath the cassette. Clarification as to the structural relationship between bottom heater and reaction door is required. To advance prosecution, the examiner will accept the prior art disclosure of a reactor door which also functions to transmit heat as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutney, US 2015/0204606, in view of Kim et al., US 2014/0174357.
Claims 1-2: Kutney teaches a substrate processing system, comprising:
An equipment front end module (EFEM - 104) coupled to a vacuum mainframe (188) [0020];
A batch preclean chamber (195) capable of performing a degas operation attached to the EFEM at an interface opening, the chamber including:
A housing (202) sealed to the interface opening (Fig. 3);
A cassette (306) configured to hold multiple substrates [0027];
An exhaust line (208) to provide an exit for moisture and contaminants.
Although Kutney provides gas to the substrates within the degas/preclean chamber, the reference does not disclose a reaction chamber as being part of the degas chamber. Kim, however, also teaches a preclean chamber (108) within the context of a cluster tool processing system, whereby said chamber includes both a housing (218b) and a reactor chamber (218a) (Figs. 1, 7). A cassette (228) moves vertically between the two spaces to promote the removal of moisture and contaminants [0059]. Given that Kutney shares this same desideratum [0003], it would have been obvious to configure the cleaning chamber in accordance with Kim’s archetype due to its capacity to accommodate a higher quantity of substrates, as well as its ability to seal the processing region from the transfer region. Using a known technique to improve a similar device would have been obvious to the skilled artisan.
Claims 3, 14: Kim does not identify the cassette’s wafer capacity, but simply replicating the number of slots to arrive at the claimed quantity would have been within the scope of ordinary skill – it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 4, 16: Kim provides a cassette hoist comprising a reactor door (224) and a lift (234) attached to the bottom of the reactor door, wherein the door creates a vacuum seal between the reactor chamber and the housing [0060, 0062].
Claims 6, 17: The preclean chamber of either Kutney or Kim is capable of applying heat while supplying an inert gas – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 13: The rejection of claims 1 and 4, above, collectively address these limitations.
Claim 15: Both Kutney and Kim contemplate embodiments in which the degas chamber operates under vacuum. Necessarily, this would entail the presence of a seal decoupling the degas chamber environment from the EFEM’s environment.
Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutney in view of Kim, and in further view of Thakur et al., US 2012/0210937.
Claims 5, 18, 20: As delineated by Figure 7, Kim teaches a reactor chamber wall comprising multiple zone heaters (248) [0068]. In addition, the reactor chamber includes plural gas lines (215) comprising a series of apertures (216a) aligned to force gas across the substrates [0065]. Kim provides a single gas output line (217). The reference, then, fails to disclose top and bottom heaters, as well as a “plurality” of output lines. In supplementation, Figure 9 of Nakada depicts a reactor chamber in which a plurality of gas input lines (208) supply a gas laterally across a series of substrates disposed in a cassette [0107]. Opposed to each input line is a corresponding gas output line (354) coupled to an exhaust line. The opening of each line may be taken as the claimed “apertures.” It would have been obvious to the skilled artisan to provide corresponding exhaust output lines to more effectively collect and remove the effluent. 
Regarding the matter of the heaters, Kim elaborates an alternative embodiment comprising a top heater (326) in addition to a heater (324) circumscribing the cassette [0074]. As this configuration demonstrates, simply adding heaters to the various sides of the cassette is within the purview of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). For this reason, providing a means of transmitting heat from below would also be within the scope of ordinary skill.
Claim 19: The type of gas supplied is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Holeyannavar et al., US 2018/0374725. Holeyannavar teaches a substrate processing system comprising an EFEM (114), a vacuum mainframe (101), and a substrate storage chamber (144) attached to the EFEM that is capable of receiving and exhausting a gas ([0046]; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

/KARLA A MOORE/Primary Examiner, Art Unit 1716